ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The State moves for a rehearing, really seeking to have this court adopt the dissenting opinion of Judge Ramsey in Jenkins v. State, 60 Tex. Cr. R. 236, 131 S. W. 542 instead of following the majority opinion as we did. The Jenkins case was decided in 1910. Our present statute on confessions (now Art. 727, formerly 790) was enacted in 1907. In 1908 this court was called on to construe said act in Robertson v. State, 54 Tex. Cr. R. 21, 111 S. W. 741. Judge Ramsey wrote as follows in the case last mentioned: “* * * Whatever may be thought of the wisdom of the Act of the last Legislature in respect to confessions, it is *205certain that the Legislature intended that, before any confession of one in jail, or in confinement should be admitted, that such instrument should contain, within itself, evidence that the person making same had been warned by the person to whom same was made that he did not have to make any statement at all and that any statement so made could be used in evidence against him on his trial for the offense concerning which the confession is therein made. The fact that such statement is contained in the certificate of the notary public does not meet the requirements in the statute. It can no more supply the recital of such facts in the statement than could an acknowledgement supply or take the place of a substantial matter required by law to be contained, or included in a deed or other instrument of writing.”
The same Act was again construed in 1908 in Young v. State, 54 Tex. Cr. R. 417, 113 S. W. 277. Notwithstanding certain suggestions in the opinions mentioned the Legislature has not deemed it wise to make any change in the statute, and it has been twice re-enacted in the revisions of 1911 and 1925. Under the circumstances stated we adhere to the rule announced in the cases herein mentioned and which rule has been followed in other cases listed in our original opinion.
The State also urges that the admission of appellant’s confession even though erroneous should not be held reversible under the rule that though evidence be erroneously admitted if the same evidence comes into the case without objection the error will not bring about a reversal. It is the State’s contention that appellant proved by the wife of deceased the same facts which are found in appellant’s confession. The rule invoked by the State has been recognized in many cases, but we are not aware that application thereof has been made where confessions of an accused have been improperly admitted in evidence unless accused himself has become a witness and testified substantially to the same things found in the confession. See Govance v. State, 109 Tex. Cr. R. 47, 2 S. W. (2d) 853; Henderson v. State, 118 Tex. Cr. R. 436, 39 S. W. (2d) 900; Parker v. State, 91 Tex. Cr. R. 68, 238 S. W. 943; Whorton v. State, 69 Tex. Cr. R. 1, 152 S. W. 1082. In view of the statutory limitation and restrictions regarding the admission of confessions in evidence the rule last above stated should not be further extended. The effect of the same evidence from another source upon a jury improperly hearing the recitals in a confession is too speculative to be indulged in. One is an admission against *206interest, the other statements of a witness which may he given weight according to the jury’s appraisement of the witness.
The State's motion for rehearing is overruled.